CONSULTING GROUP CAPITAL MARKETS FUNDS (“TRUST”) SUPPLEMENT DATED NOVEMBER 20, 2013 TO THE PROSPECTUS DATED JANUARY 1, 2013 INTERNATIONAL EQUITY INVESTMENTS Effective immediately, Virginie Maisonneuve is no longer a Portfolio Manager of the Fund. As such, all references to Virginie Maisonneuve are deleted. The following replaces the information about Simon Webber in the section of the Prospectus entitled “Fund Management,” under the heading “The Sub-Advisers” on page 58: Fund Sub-adviser Percentage Fund Manager/Fund Management Team Members, Title, Past 5 years’ business experience Fund Manager Since InternationalEquity Investments Schroder Investment Management North America Inc. (“Schroders”) 875 Third Avenue 22nd Floor New York NY 10022-6225 25 % Simon Webber, CFA® Lead Portfolio Manager for Global and International Equities at the Schroders organizationsince October 2013; prior to then, he served as a Portfolio Manager(Joined Schroders in 1999).
